BLD-159                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 19-1522
                                       ___________

                           IN RE: GWENDOLYN WILSON,
                                                Petitioner
                       ____________________________________

                       On Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 3:17-cv-00995)
                      ____________________________________

                         Submitted Pursuant to Fed. R. App. P. 21
                                     April 11, 2019

               Before: AMBRO, KRAUSE and PORTER, Circuit Judges

                              (Opinion filed: April 19, 2019)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Pro se petitioner Gwendolyn Wilson seeks a writ of mandamus. She asks this

Court to review the District Court’s dismissal of her claims, to stay District Court

proceedings pending her appeal at C.A. No. 18-3697, and to order the District Court to

produce free transcripts of various hearings held during the litigation of her case.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Because Wilson has not demonstrated that she is entitled to mandamus relief, we will

deny her petition.

       A writ of mandamus is a “drastic remedy” that may be granted “only in

extraordinary circumstances in response to an act amounting to a judicial usurpation of

power.” In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). “Before

a writ of mandamus may issue, a party must establish that (1) no other adequate means

[exist] to attain the relief he desires, (2) the party’s right to issuance of the writ is clear

and indisputable, and (3) the writ is appropriate under the circumstances.” See

Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (internal quotation marks

omitted).

       Mandamus relief is not appropriate here. Wilson may obtain review of the

dismissal of her claims in the appeal she is presently pursuing in this Court. See In re

Diet Drugs, 418 F.3d at 379 (“[M]andamus must not be used as a mere substitute for

appeal.”). Regarding her remaining requests, Wilson has not sought a stay of

proceedings from the District Court itself. Wilson has also never moved for production

of the transcripts she seeks at government expense, either in the District Court or in this

Court. Wilson filled out forms in the District Court that are used to request trial

transcripts and audio recordings, which were forwarded to the court reporter without the

required payment, but no trial was ever held in the District Court. Wilson has not

explained why the production of these transcripts is necessary for her to pursue an appeal.

Accordingly, we will deny Wilson’s petition.
                                                2